DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview by Jonathan D. Hanish (Reg. 57,821) on 7/30/2021.
The application has been amended as follows:
	18. (Currently Amended) The method of claim [[1]] 11, wherein:
the causing of the second device to combine the received set of data fields into the target data stream includes providing configuration data to the second device, the configuration data indicating a temporal alignment between the set of data fields and the target data stream.
19. (Currently Amended) The method of claim [[1]] 11, further comprising:
providing a consumer application to the second device, the consumer application configuring the second device to perform a temporal alignment between the set of data fields 

Reason for allowance
3. 	Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The closest prior art, Liongosari et al. (Pub. No.: US 20170053032 A1), teaches recommendation engine that recommends data field based on analyzing of aggregated data (fig. 2). However, the prior art of record does not teach, the following limitation(s) as recited in independent claim 1 and similarly in independent claims 11 and 20:
“accessing a first profile of a first device among a first group of devices, the first profile indicating a characteristic shared by the first group of devices, the first profile indicating a set of data fields that corresponds to the first group of devices; accessing a second profile of a second device among a second group of devices, the second profile indicating that the characteristic is shared by the second group of devices; based on the characteristic being shared by the first and second groups of devices, recommending that the set of data fields that corresponds to the first group of devices be selected to correspond to the second device; and in response to an input that selects the recommended set of data fields to correspond to the second device, causing the second device to receive the selected set of data fields from each of a plurality of data providers and combine the received set of data fields into a target data stream”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        8/2/2021